MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                    Jan 17 2018, 9:14 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P. Stephen Miller                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

V.H.,                                                    January 17, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1708-JV-1861
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Daniel G. Heath,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Daniel Pappas,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         02D07-1705-JD-492



May, Judge.


Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018          Page 1 of 7
[1]   V.H. appeals the juvenile court’s entry of a dispositional order that placed her in

      the Department of Correction (“DOC”). V.H. argues the juvenile court abused

      its discretion by placing her in the DOC after the court’s “total failure to

      examine the limited psychological information placed before the court.” (Br. of

      Appellant at 13.) Because the evidence in the record does not demonstrate an

      abuse of discretion by the juvenile court, we affirm.



                                Facts and Procedural History
[2]   On May 6, 2017, fifteen-year-old V.H. left Kroger without paying for the

      razors, candy, and drinks she took from Kroger. She was arrested in the

      parking lot and gave false information about her identity. On May 8, the State

      requested permission to file a Petition Alleging Delinquency for acts that, if

      committed by an adult, would be Class A misdemeanor conversion 1 and Class

      B misdemeanor false informing. 2 The juvenile court granted the State

      permission to file the delinquency petition. Because V.H. had been declared a

      Child in Need of Services (“CHINS”) and was a ward of the State when she

      committed the alleged acts on May 6, 2017, the juvenile court requested a

      report from the Dual Status Assessment Team.




      1
          Ind. Code § 35-43-4-3(a).
      2
          Ind. Code § 35-44.1-2-3(d)(1).


      Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 2 of 7
[3]   V.H. admitted the delinquent acts alleged in the Petition, and the court held a

      dispositional hearing on July 6, 2017. V.H.’s mother was not present because

      she had been arrested a few days earlier on an outstanding warrant, and V.H.’s

      father was not present because he had terminal cancer. The court received

      reports from the County Juvenile Center, the Placement Board, and the Dual

      Status Assessment Team. The Probation Department recommended V.H. be

      committed to the DOC because all previous attempts at probation had failed

      and because V.H. had not been attending school since her last release from the

      DOC. The Dual Status Assessment Team also recommended DOC placement

      because “we don’t have anything else to offer this young lady in the community

      at this point.” (Tr. at 10.) The Department of Child Services (“DCS”) also

      concurred with the recommendation of placement in DOC because, while V.H.

      was in the community, DCS had “been unable to offer [any service] because

      [V.H. has] not stayed in a particular placement long enough.” (Id.)


[4]   The court’s dispositional order contained the following findings:


              1. The juvenile has an extensive history of incorrigible behavior.


              2. The juvenile minimizes delinquent behavior.


              3. The juvenile’s delinquent conduct is chronic and escalating
              and the juvenile has been offered ample opportunities to alter
              such behavior.


              4. The juvenile must learn the logical and natural consequences
              of delinquent behavior.


      Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 3 of 7
              5. The juvenile is in need of rehabilitation and will benefit from a
              highly structured environment.


              6. The parent has little control over juvenile’s behavior.


              7. The juvenile was previously ordered committed to the
              Department of Correction.


              8. The Court also finds that the disposition set forth hereinafter is
              appropriate due to the seriousness of the offense.


              9. The Court finds that the juvenile is in danger of reaching 18
              years of age without a high school diploma or high school
              equivalency (HSE) diploma certificate. The Court finds that the
              juvenile is significantly behind in accumulated high school credits
              and is not on course to graduate from high school. The Court
              finds that the juvenile has been offered numerous education
              opportunities. The Court finds that the juvenile’s educational
              advancement requires the highly structured environment
              provided by the Allen County Juvenile Center.


              10. The recommendation of the Dual Status Team is that the
              juvenile be committed to the Department of Correction.


      (App. Vol. II at 91-92.) The court then awarded wardship of V.H. to the DOC

      because such detention “is essential to protect the child or community and is in

      the child’s best interests.” (Id. at 92.)



                                 Discussion and Decision
[5]   We initially note that “the purpose of the juvenile process is vastly different

      from the criminal justice system.” R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.
      Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 4 of 7
Ohio App. 2010). The goal of juvenile proceedings is “rehabilitation so that the youth

      will not become a criminal as an adult.” Id. (emphasis in original). To

      facilitate this goal, juvenile courts have a number of options available for

      juvenile placement: “from a private home in the community, a licensed foster

      home, a local juvenile detention center, to State institutions[.]” Jordan v. State,

      512 N.E.2d 407, 408 (Ind. 1987).


[6]   To assist juvenile courts in selecting amongst available placement alternatives,

      the Indiana Legislature has provided guidance regarding the option to be

      selected for any particular child:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and


      Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 5 of 7
              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


      Ind. Code § 31-37-18-6. Within those parameters, a juvenile court has

      discretion in choosing the disposition appropriate for each juvenile delinquent,

      D.E. v. State, 962 N.E.2d 94, 96 (Ind. Ct. App. 2011), and we review its

      disposition for an abuse of that discretion. Id. at 97. An abuse of discretion

      occurs if the court’s decision is “clearly against the logic and effect of the facts

      and circumstances before it, or the reasonable, probable, and actual deductions

      to be drawn therefrom.” Id.


[7]   V.H. asserts the court abused its discretion in committing her to the DOC

      because it did not give sufficient consideration to “the limited psychological

      information placed before the court.” (Br. of Appellant at 13.) However, when

      pointing to the information V.H. says the court should have discovered, V.H. is

      citing information that was not placed before the juvenile court and, as V.H.

      acknowledges, is not “evidence.” (Id. at 14.) If there was additional evidence

      V.H. wished the juvenile court to consider, V.H. should have offered such

      evidence at the dispositional hearing.


[8]   Furthermore, the court was considering the specifics of V.H.’s circumstances

      when it ordered DOC placement. V.H. was a ward of the State who had been

      removed from her home, and she had not remained in the home where DCS

      placed her, she had not gone to school, and she again committed delinquent

      acts. In light of V.H.’s history with the juvenile system and her failure to

      modify her behavior in response to prior services and placements, the juvenile
      Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 6 of 7
       court did not abuse its discretion by placing her in the DOC. See, e.g., D.E., 962
N.E.2d at 97 (no abuse of discretion in placement of juvenile at DOC where

       less-restrictive dispositions had been unsuccessful).



                                               Conclusion
[9]    The record demonstrates the juvenile court considered the evidence placed

       before it, and that evidence demonstrates the court did not abuse its discretion

       in ordering V.H. committed to the DOC. We accordingly affirm.


[10]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1708-JV-1861 | January 17, 2018   Page 7 of 7